Citation Nr: 1823324	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for kidney cysts, to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2013, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record.  In March 2017, the Veteran was notified that the VLJ who conducted the March 2013 hearing was no longer employed by the Board and was offered another opportunity for a hearing.  The Veteran declined to testify at another hearing.  

In addition to the issue above, in the April 2017 decision, the Board remanded the matter of service connection for a respiratory disorder and a skin disorder.  However, in an October 2017 rating decision, the Appeals Management Center (AMC) granted service connection for these disorders.  Accordingly, these grants represent a full award of the benefit sought on appeal with respect to those issues; therefore, they are no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2017 Board remand, the AOJ was instructed to provide the Veteran with a VA examination in order to obtain an opinion regarding the etiology of his kidney cysts.  The Board specifically directed that, in providing an opinion, the VA examiner "[take] into consideration: . . . [the] significance of the Veteran's presumed exposure to Agent Orange during active military service."  

In accordance with the Board's directives, the Veteran was scheduled for a VA examination in May 2017.  Upon evaluation, the examiner diagnosed the Veteran with cystic kidney disease and opined that "in all likelihood it is less likely than not that renal cyst[s] are related to[,]...incurred in[,] or caused by [an] in-service injury, event, or illness."  He explained that there are no records to support this. 

Unfortunately, the Board finds that remand is warranted for a new VA examination and opinion.  Significantly, although the May 2017 VA examiner indicated that he reviewed the Veteran's e-folder, the VA examiner's opinion failed to specifically consider whether the Veteran's kidney cysts were related to Agent Orange exposure - such consideration was required by the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (which stipulates that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

The Board notes that even though kidney cysts are not listed as a presumptive disease associated with herbicide agent exposure under 38 C.F.R. § 3.309(d), the examiner must still opine as to whether  the Veteran's kidney cysts were caused by herbicide agent exposure, so that the matter of entitlement on a direct basis my be considered.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Further, although the VA examiner explained that there were no records to support a nexus, he did not provide a rationale as to why the records do not support a nexus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (to be considered adequate, VA law requires that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

In light of the foregoing, the Board finds that remand is warranted for a new VA examination and opinion consistent with the directives herein. 

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his kidney cysts.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's kidney cysts had their onset in service, are related to service, or are otherwise related to in-service herbicide agent exposure.  The Veteran is presumed to be exposed to herbicide agents, to include Agent Orange.  

In formulating this opinion, the examiner is specifically instructed to consider the July 15, 1967 clinical record indicating that the Veteran had a contusion of the kidney after a car accident.  


The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




